DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 18-20, 22, 29, 30, 32, 33, 35-38 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In regard to claim 18, the recitation, “splitting the feed stream into a first portion and a second portion prior to any heat exchange; combining the first and the second portions of the feed stream after heat exchange to form a combined feed stream” introduces new matter since the scope of the recitation includes a wide exclusion and there is no support for an exclusion that no heat exchange may occur before the recited splitting.

Claims 6, 18-20, 22, 29, 30, 32, 33, 35-38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 6, the recitation, “into the first portion and a second portion prior to any heat exchange” is indefinite since it is not clear what heat exchange is and is not included in the recitation and there is no support for an exclusion of any exchange before the splitting.
	In regard to claim 15, the recitation, “the entirety” lacks proper antecedent basis.
In regard to claim 18, the recitation, “splitting the feed stream into a first portion and a second portion prior to any heat exchange; combining the first and the second portions of the feed stream after heat exchange to form a combined feed stream” is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 13, 15, 16, 18-20, 30, 32, 33, 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 5,568,737).
In regard to claim 1, Campbell discloses a system (as shown in Fig. 4) for processing a feed stream (21) comprising methane, ethane, propane, and other components (Table IV, Col. 1, line 15-25) in an ethane retention mode (ethane is retained in the NGL product - Table IV) to produce an NGL product stream (30b) and a residue gas stream (39d), the system comprising: 
at least one compressor (18, 20);
a first separator (14) wherein the feed stream (21) is separated into a first overhead stream (24) and a first bottoms stream (28); 
a fractionation column (19) wherein the first overhead stream (24) and first bottoms stream (28, Col. 6 lines 33-38) are separated into a second overhead stream (39) and a second bottoms stream (30), wherein the residue gas stream (39d) 
a first heat exchanger (43, 10, 13) for cooling at least a first portion of the feed stream (22) prior to the first separator (14) and a recycled portion (42) of the residue gas stream (39d) through heat exchange with a first set of other streams (see below); 
a second heat exchanger (33, 15) for warming the second overhead stream (39) prior to the first heat exchanger (43, 10, 13) through heat exchange with a second set of other streams (see below);
wherein the first set of other streams comprises the second overhead stream (39) after the second heat exchanger (33, 15) and a first side stream (see side stream to portion 13) withdrawn from a lower portion of the fractionation column (19); and wherein the second set of other streams comprises the recycled portion (42) of the residue gas stream (39d) after the first heat exchanger (43, 10, 13), a first portion (28 stream to 26) of the first bottoms stream (28) and a first portion (25) of the first overhead stream (24).
Regarding claim 3, Campbell discloses a first mixer (intersection of 28, 25, 26) for combining the first portion (28 to 26) of the first bottoms stream (28) and the first portion (25) of the first overhead stream (24) prior to the second heat exchanger (33, 15).
Regarding claim 6, Campbell discloses a first splitter (intersection of 21, 22, 23) for splitting the feed stream (21) into the first (22) and a second portion (23) prior to heat exchange in the first heat exchanger (43, 10, 13) and a first mixer (intersection of 21a, 
Regarding claim 13, Campbell discloses the first side stream (to portion 13) is returned to the fractionation column (19) after heat exchange (in 13) at a location lower than a withdrawal location (see Fig. 4).
Regarding claim 15, Campbell discloses an entirety of the second overhead stream (39) passes through the first heat exchanger (43, 10, 13) and second heat exchangers (33, 15).
In regard to claim 16, Campbell teaches that there is no heat exchange between only the second overhead stream (39) and the recycled portion (42) of the residue gas stream (39d) (since there is clearly other heat exchange including heat exchange in the second heat exchanger 33, 15 which includes the first overhead and first bottoms stream as well as the recycled portion; further note there is other heat exchange in the system as well).
Regarding claims 35-36, Campbell discloses the NGL product stream (30b) comprises 80% or more of the ethane (Table 4, see 97.21% recovery of ethane) from the feed stream (21).

In regard to independent claim 18, Campbell discloses a method (as shown in Fig. 4) for processing a feed stream (21) comprising methane, ethane, propane, and other components (Table IV, Col. 1, line 15-25) in an ethane retention mode (ethane is retained in the NGL product - Table IV) to produce an NGL product stream (30b) and a residue gas stream (39d), the method comprising: 

combining the first (22) and the second (23) portions of the feed stream (21) after the first heat exchanger (43, 10, 13) to form a combined feed stream (21a);
separating the combined feed stream (21a) in a first separator (14) into a first overhead stream (24) and a first bottoms stream (28); 
separating the first overhead stream (24) and the first bottom stream (28) in a fractionation column (19) (Col. 6 lines 33-38) into a second overhead stream (39) and a second bottoms stream (30), wherein the residue gas stream (39d) comprises the second overhead stream (39) and the NGL product stream (30b) comprises the second bottoms stream (30); 
cooling the first portion (22) of the feed stream (21) prior to the combining step and a recycled portion (42) of the residue gas stream (39d) through heat exchange in a first heat exchanger (43, 10, 13) with a first set of other streams (as identified below); 
warming the second overhead stream (39) prior to the first heat exchanger (43, 10, 13) through heat exchange in a second heat exchanger (33, 15) with a second set of other streams (as below);
wherein the first set of other streams comprises the second overhead stream (39) after the second heat exchanger (33, 15) and a first side stream (see side stream to portion 13) withdrawn from the fractionation column (19).
In regard to claim 19, Campbell teaches that the second set of other streams comprises the recycled portion (42) of the residue gas stream (39d) after the first heat 
Regarding claim 20, Campbell teaches combining the first portion (28 to 26) of the first bottoms stream (28) and the first portion (25) of the first overhead stream (24) prior to the second heat exchanger (33, 15).
Regarding claim 30, Campbell discloses the first side stream (to portion 13) is returned to the fractionation column (19) after heat exchange (in 13) at a location lower than a withdrawal location (see Fig. 4).
Regarding claim 32, Campbell discloses an entirety of the second overhead stream (39) passes through the first heat exchanger (43, 10, 13) and second heat exchangers (33, 15).
In regard to claim 33, Campbell teaches that there is no heat exchange between only the second overhead stream (39) and the recycled portion (42) of the residue gas stream (39d) (since there is clearly other heat exchange including heat exchange in the second heat exchanger 33, 15 which includes the first overhead and first bottoms stream as well as the recycled portion; further note there is other heat exchange in the system as well).
Regarding claims 37-38, Campbell discloses the NGL product stream (30b) comprises 80% or more of the ethane (Table 4, see 97.21% recovery of ethane) from the feed stream (21).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 12, 17, 22, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 5,568,737) and in view of Mak et al. (US 2010/0011810).
Regarding claims 5 and 22, Campbell discloses a third heat exchanger (12) to cool a second portion (23) of the feed stream (21).  Campbell does not appear to explicitly teach supplying external refrigerant to this heat exchanger.  However, Mak teaches supplying external refrigerant (para. 27, 28) to a feed gas heat exchanger (51) to cool the feed stream (1).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the heat exchanger (12) with an external refrigerant to 
In regard to claim 12, 29, Campbell teaches a fourth heat exchanger (11) for cooling the second portion (23) of the feed stream (21), prior to the third heat exchanger (12), through heat exchange with a liquid stream (30) from a bottom portion of the fractionation column (19).
Regarding claim 17, Campbell fails to disclose the feed stream comprises less than 0.14% CO2 and that the residue stream comprises 2% or less CO2.  However, official notice is taken that natural gases routinely have compositional variety and for those feed gases not having CO2, providing products without CO2 would be more than just ordinary and routine, but inherent.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Campbell to operate upon feed streams with no CO2 and therefore have none in its products for the purpose of profiting from gases with no CO2 therein.







Response to Arguments
Applicant’s arguments filed on 1/5/2022 have been fully considered by are moot in view of the grounds of rejection above. 
Applicant's argument (page 7) is an allegation that the heat exchanger structure of the prior art is “separate” and “not the four stream heat exchanger claimed”.  
In response, there are no claim recitations that exclude the heat exchanger from comprising several parts, further, the prior art heat exchanger involves the recited streams just as claimed, and therefore the allegation is unpersuasive.  The applicant is reminded that the broadest reasonable interpretation of “a heat exchanger” is any heat exchange structure and there is no requirement that the heat exchanger structure may not comprises several parts.
Applicant's argument (page 7-8) is an allegation that the temperatures of the prior art are in some unidentified way insufficient.  In response, the allegation is unpersuasive since the claims do not require any temperature limitations that the prior art fails to teach.
Applicant's argument (page 9) is an allegation that Campbell does not teach “a single heat exchanger”.  
In response, the claim does not recite a “single” heat exchanger and therefore the allegation that the prior art is deficient is unpersuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571).  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
January 11, 2022